Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 14, 24, 27 and 28 are allowed.
Claims 15-23, 26, and 29-34 are allowed by virtue of dependency on claim 14, 24, 27 and 28.
The following is an examiner’s statement of reasons for allowance:  regarding claim 14 
Prior art of records Ilive et al. (US 2010/0039121) and Bauer et al. (US 2005/0104149) does not disclose or render obvious “ a die top side comprising circuitry, the die top side facing an upward vertical direction; a die bottom side facing a downward vertical direction; and a plurality of die lateral sides between the die top side and the die bottom side; a sensing area on the die top side; a top side conductor, where at least a portion of the top side conductor is above the die top side; a bottom side connection point; a conductive via that electrically connects the top side conductor to the bottom side
connection point, where the conductive via is laterally displaced from the sensor die” in view of all other limitations of claim 14.
	Regarding claim 24, prior art of records Ilive et al. (US 2010/0039121) and Bauer et al. (US 2005/0104149) does not disclose or render obvious “a top side conductor, where at least a portion of the top side conductor is above the die top side; a bottom side connection point that is lower than the die bottom side; a first interposer positioned laterally in relation to the sensor die, wherein:
the first interposer comprises a first interposer board that comprises a conductive via, the conductive via electrically connecting the top side conductor to the bottom side connection point;
at least a portion of the conductive via is positioned directly laterally from the sensor die; and
the first interposer board comprises an interior lateral surface that faces directly
toward the sensor die; and
an encapsulant that covers at least the die lateral sides and contacts the interior lateral surface
of the first interposer board” in view of all other limitations of claim 24.
	Regarding claim 27, prior art of records Ilive et al. (US 2010/0039121), Bauer et al. (US 2005/0104149), and Hunt (US 2012/0119373) does not disclose or render obvious “a bottom side connection point; a first interposer positioned laterally in relation to the sensor die, wherein:
the first interposer comprises a conductive via that electrically connects the top
side conductor to the bottom side connection point; and at least a portion of the conductive via is positioned directly laterally from the sensor die; an encapsulant that covers at least the die lateral sides; and a second interposer positioned laterally in relation to the sensor die and positioned such that
the sensor die is laterally between the first interposer and the second interposer, and wherein:
the first interposer laterally covers a first die lateral side of the die lateral sides;
the second interposer laterally covers a second die lateral side of the die lateral sides;
no interposer covers a third die lateral side of the die lateral side; and no interposer covers a fourth die lateral side of the die lateral sides” in view of all other limitations of claim 27.
Regarding claim 28, prior art of records Ilive et al. (US 2010/0039121), Bauer et al. (US 2005/0104149), and Hunt (US 2012/0119373) does not disclose or render obvious “ a first interposer positioned laterally in relation to the sensor die, wherein: the first interposer comprises a conductive via that electrically connects the top side conductor to the bottom side connection point; and at least a portion of the conductive via is positioned directly laterally from the sensor die; an encapsulant that covers at least the die lateral sides; and a second interposer positioned laterally in relation to the sensor die and positioned such that the sensor die is laterally between the first interposer and the second interposer, and wherein: the first interposer laterally covers a first die lateral side of the die lateral sides; the second interposer laterally covers a second die lateral side of the die lateral sides; no interposer covers a third die lateral side of the die lateral side; and no interposer covers a fourth die lateral side of the die lateral sides. wherein: the first interposer comprises a first lateral side that faces in a same direction as a first die lateral side of the die lateral sides; the second interposer comprises a second lateral side that faces in a same direction as a second die lateral side of the die lateral sides; and
the first lateral side of the first interposer and the second lateral side of the second interposer are exposed from the encapsulant”  in view of all other limitations of claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816


/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816